         Case 1:17-cr-00452-CCB Document 44 Filed 12/04/18 Page 1 of 2



                             The Law Offices of
                           GARY E. PROCTOR, LLC
                       8 E. MULBERRY STREET,
                     Baltimore, Maryland 21202

ADMITTED TO PRACTICE IN                                                TEL: 410.444.1500
MARYLAND                                                               FAX: 866.230.4455
                                                                      garyeproctor@gmail.com

                                    December 4, 2018


VIA ECF

Honorable Judge Catherine C. Blake
United States District Court

      UNITED STATES v. THOMAS ALLERS CCB 17-0452

Dear Judge Blake:

      I write in relation to the above-captioned case. Mr. Allers was sentenced by this
Court on May 11, 2018.

       It is my understanding that Mr. Allers' family is currently determining whether a §
2255 should be filed. Obviously, I cannot advise them of the wisdom of doing so. In
connection with a proposed 2255 Mr. Allers' wife contacted the Court Reporter, Mr.
Zweizig and requested a copy of his sentencing transcript. She was and is willing to pay
whatever cost is associated with the sentencing transcript's production. Mr. Zweizig
declined to provide it, citing Standing Order 2013-03. This Order, in turn, states in
relevant part that:

      ORDERED that, upon request for a transcript of a guilty plea hearing or a
      sentencing hearing by a federal Bureau of Prisons inmate or an agent of the
      federal inmate other than a request by the inmate's counsel for purposes of
      litigation, the Clerk's Office and court reporters shall only send the redacted
      version of the requested transcript to the Warden of the requesting inmate's
      correctional institution. The Warden shall then provide the inmate
      reasonable access to review and to inspect the requested transcript. This
      provision shall apply unless otherwise ordered by the presiding judge in the
      inmate's case.
         Case 1:17-cr-00452-CCB Document 44 Filed 12/04/18 Page 2 of 2



Id. I read this Order as saying that Mr. Allers' wife is fully entitled to a copy of the
sentencing transcript. If Mr. Zweizig wants to indicate that some portion of the transcript
is redacted, I have no objection to that. For many years it has been the law of the land
that:

       Examination of the decided cases leads us to conclude that the First
       Amendment right of access extends to hearings of the type involved here.
       We note, first of all, that both plea hearings and sentencing hearings
       arguably fall within the scope of the right of access to criminal trials, which
       is clearly guaranteed by Richmond Newspapers and Globe Newspaper Co.
       Because the taking of a guilty plea serves as a substitute for a trial, it may
       reasonably be treated in the same manner as a trial for First Amendment
       purposes. Sentencing may also be viewed as within the scope of the
       criminal trial itself. Sentencing can occur before the termination of the trial
       proceeding, and, even if it occurs in a separate hearing, it clearly amounts
       to the culmination of the trial. Moreover, even if plea hearings and
       sentencing hearings are not considered a part of the trial itself, they are
       surely as much an integral part of a criminal prosecution as are preliminary
       probable-cause hearings, suppression hearings, or bail hearings, all of
       which have been held to be subject to the public's First Amendment right of
       access.

In re Wash. Post Co., 807 F.2d 383, 389 (4th Cir. 1986). Accordingly, I request that this
Court Order Mr. Zweizig to supply the sentencing transcript to Mrs. Allers', once she has
paid the appropriate cost associated with it.

       With kindest regards, I remain



                                                  Sincerely Yours,



                                                         /s/


                                                  GARY E. PROCTOR
